United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        October 28, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 04-30382
                              Summary Calendar



     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

           versus


     RONNIE J. MINSHEW, also known as Ronnie Minshew,

                                               Defendant-Appellant.




           Appeal from the United States District Court
               for the Eastern District of Louisiana
                    USDC No. 02:03-CR-319-ALL-1




Before GARWOOD, JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ronnie    J.   Minshew   appeals   his   sentence   for    escape     from

custody.   See 18 U.S.C. § 751(a).        He argues that the district

court erred in departing upward from the guidelines pursuant to

U.S.S.G. § 4A1.3 and imposing the statutory maximum sentence of 60

months.    He contends that the court should have selected his



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sentence by considering successive increments above the guideline

range.    This argument is without merit, as the court’s basis for

its upward departure was lawful and the degree of departure did not

reveal an abuse of discretion. See U.S.S.G. § 4A1.3(a)(1), (2)(A),

(4); see also § 4A1.2, Application Note 8; United States v. Bell,

371 F.3d 239, 243 (5th Cir. 2004), cert. denied (U.S. Oct. 4, 2004)

(No. 04-5954); United States v. Ashburn, 38 F.3d 803, 809-10 (5th

Cir. 1994) (en banc); United States v. Lambert, 984 F.2d 658, 663-

64 (5th Cir. 1993) (en banc).    The district court expressly stated

“I have considered an intermediate adjustment in arising [sic]

[arriving] at this sentence.”        There is no requirement that the

district court “go through a ritualistic exercise in which it

mechanically discusses each criminal history category it rejects en

route to the category that it selects.”       Ashburn, 38 F.3d at 809;

see also Lambert, 984 F.2d at 663.        The district court had ample

reasons   for   upward   departure   in   setting   Minshew’s   sentence,

including repeated convictions for escape, commission of crimes

while incarcerated, and excessive criminal history points for

Category VI.    Minshew’s reliance on United States v. Cross, 289

F.3d 476, 4778-79 (7th Cir. 2002), is misplaced.          In that case,

unlike the instant case, the court openly abandoned the guidelines

altogether.

     Minshew’s argument that the court plainly erred in increasing

his sentencing exposure on the basis of prior convictions that were


                                     2
neither charged in the indictment nor found by a jury beyond a

reasonable   doubt   is   foreclosed.      Almendarez-Torres   v.   United

States, 523 U.S. 224, 239-47 (1998); United States v. Dabeit, 231

F.3d 979, 984 (5th Cir. 2000).         To the extent that he relies on

Blakely v. Washington, 124 S. Ct. 2531 (2004), his argument is

foreclosed by United States v. Piniero, 377 F.3d 464, 465 (5th Cir.

2004), petition for cert. filed (U.S. July 14, 2004) (No. 04-5263).

                               AFFIRMED.




                                   3